Peters, P.J.
Appeal from an order of the Family Court of Broome County (Charnetsky, J.), entered October 8, 2010, which, in a proceeding pursuant to Family Ct Act article 10, issued orders of protection.
Petitioner commenced this neglect proceeding against the child’s mother and her live-in companion, respondent Reberick T. (hereinafter respondent), alleging, among other things, that they had engaged in numerous acts of domestic violence in the child’s presence. Thereafter, respondent appeared before Family Court with counsel and, in full satisfaction of the petition against him, consented to an order of protection barring him from having any contact with the child until she reaches the age of 18, as well as an extension of an order of protection then in effect in favor of one of petitioner’s caseworkers. Respondent appeals.
Inasmuch as the order was entered upon consent, it is not appealable (see Matter of Trenton G. [Lianne H.], 100 AD3d 1124, 1125 [2012]; Matter of Connor CC. [Jennifer DD.], 99 AD3d 1127, 1127 [2012]; Matter of Mary UU. [Michael UU.—Marie *1099VV.], 70 AD3d 1227, 1228 [2010]). To the extent that respondent claims that his consent was not voluntary, such an argument must be raised in a motion to vacate the underlying order (see Family Ct Act § 1061; Matter of Connor CC. [Jennifer DD.], 99 AD3d at 1127; Matter of Mary UU. [Michael UU.—Marie VV.J, 70 AD3d at 1228). Accordingly, the appeal is dismissed.
Spain, Garry and Egan Jr., JJ, concur.
Ordered that the appeal is dismissed, without costs.